tcmemo_2012_262 united_states tax_court peter kuretski and kathleen kuretski petitioners v commissioner of internal revenue respondent docket no 18545-10l filed date ps filed a petition for review pursuant to sec_6330 in response to r’s determination that the levy action was appropriate and that abatement of additions to tax under sec_6651 and sec_6654 should be denied held r’s determination to proceed with collection action is sustained except to the extent modified herein held further ps are liable for the sec_6651 addition_to_tax held further ps are not liable for the sec_6654 addition_to_tax frank agostino and theodore f weltner iii for petitioners amitai b barth and robert a baxer for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioners seek review of respondent’s determination to proceed with a proposed levy and respondent’s denial of their request for abatement of additions to tax the collection action stems from unpaid income taxes petitioners self- reported for the taxable_year on form_1040 u s individual_income_tax_return additions to tax under sec_6651 and sec_6654 and interest the issues for decision are whether respondent’s settlement officer abused her discretion in sustaining the proposed levy action and in denying petitioners’ request for abatement of additions to tax under sec_6651 and sec_6654 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at the relevant time and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in staten island new york in the united_states arrested petitioners’ son charges were filed against petitioners’ son in federal court petitioners took distributions from their retirement accounts to help pay for legal representation for themselves as well as for their son at the same time they used their residence as collateral to secure a release bond in the amount of dollar_figure million for their son the following year petitioners withdrew more money from their retirement accounts to pay the prior year’s federal tax_liability and to pay living_expenses on date petitioners timely filed form_1040 for the taxable_year ending date reporting a tax_liability of dollar_figure and a dollar_figure withholding credit petitioners failed to pay the balance of the tax due with the return respondent assessed the tax_shown_on_the_return as well as an addition_to_tax for failure to pay an addition_to_tax for underpayment of estimated_tax payments and interest on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing levy notice showing an amount due of dollar_figure this notice indicated that respondent intended to levy to collect overdue taxes on date petitioners’ representative suzanne ascher submitted to respondent a form request for a collection_due_process or equivalent_hearing this form requested as a collection alternative an installment_agreement or an offer-in-compromise the form also requested abatement of the additions to tax on date ms ascher met with settlement officer sylvia irizarry who had been assigned to conduct petitioners’ collection_due_process_hearing at the meeting ms ascher submitted form_656 offer_in_compromise in which petitioners offered to pay dollar_figure based on doubt as to collectibility as well as effective tax_administration after this meeting the appeals case was reassigned to a different settlement officer desa lazar on date petitioners provided ms lazar with a letter again requesting abatement of the additions to tax for reasonable_cause and elaborating on their request for an offer- in-compromise on date ms lazar sent ms ascher a letter explaining that the offer-in-compromise was not an acceptable collection alternative ms lazar determined that the pledge of their house as collateral to secure their son’s bail did not affect petitioners’ equity in their residence for the purposes of determining reasonable collection potential the letter gave ms ascher days to respond otherwise ms lazar would close the case on the basis of the record at that time despite the passing of the 10-day deadline ms lazar did not close the case on date ms ascher and ms lazar spoke by telephone ms ascher asked about the abatement request and ms lazar said she would research the issue ms ascher also inquired as to a possible partial payment installment_agreement but ms lazar said such an agreement would not be possible given petitioners’ assets ms lazar stated that a full payment installment_agreement of dollar_figure per month for the length of the period of limitations on collection might be acceptable ms lazar requested that ms ascher respond by date with a request for abatement and an installment_agreement ms ascher did not get back to ms lazar until date despite several messages left by ms lazar stating that she would agree to a full payment installment_payment agreement of dollar_figure per month on june ms lazar reiterated that she could not accept a partial payment installment_agreement and that the most she was willing to do was abate penalties and enter a full payment installment_agreement ms lazar agreed to meet with ms ascher and petitioners ms ascher and petitioners hoped that if ms lazar met petitioners in person she would reconsider her decision not to accept an offer-in-compromise based on effective tax_administration on date ms lazar met with ms ascher and petitioners at this meeting ms lazar again explained that petitioners’ financial situation did not warrant an offer-in-compromise based on doubt as to collectibility or effective tax_administration ms lazar again stated that she would agree to an abatement of penalties as well as a full payment installment_agreement but that they could discuss another amount by the end of the meeting petitioners recognized that the only option moving forward was a full payment installment_agreement petitioners did not accept the offer at the meeting ms ascher and ms lazar spoke several times after the in-person meeting but petitioners never definitively accepted ms lazar’s proposed installment_agreement on date after giving petitioners ample opportunity to accept the full payment installment_agreement ms lazar closed the appeals case determining that petitioners could fully pay the tax_liability on date the internal_revenue_service irs appeals_office sent petitioners the notice_of_determination sustaining the proposed levy action petitioners timely petitioned this court for review a trial was held on date in new york new york opinion i determination of collection action sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes if the taxpayer fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to an unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy if an administrative hearing is requested in a levy case the hearing is to be conducted by the appeals_office sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed levy and alternative means of collection sec_6330 see also 114_tc_604 114_tc_176 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs where the underlying liability is not in issue the court reviews the determination of the appeals officer for abuse_of_discretion 136_tc_178 among the issues that may be raised at appeals and are reviewed for abuse_of_discretion are offers of collection alternatives such as installment agreements sec_6330 the court reviews the appeals officer’s rejection of collection alternatives to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 sec_7122 authorizes the commissioner to compromise any civil case arising under the internal revenue laws in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301_7122-1 proced admin regs the grounds for compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301 b proced admin regs petitioners based their offer-in-compromise on doubt as to collectibility and effective tax_administration ms lazar rejected both reasons petitioners do not contend that ms lazar abused her discretion in rejecting their offer-in-compromise rather petitioners allege that they reached an enforceable contract with irs appeals for an installment_agreement sec_6159 authorizes the irs to enter into written agreements allowing taxpayers to pay tax in installment payments if it deems that the agreement will facilitate full or partial collection of such liability petitioners do not meet the requirements of sec_6159 which obligates the irs to accept full payment installment agreements in certain circumstances in all other cases the decision to accept or reject installment agreements lies within the discretion of the commissioner sec_301_6159-1 b c i proced admin regs ms lazar was not obligated to accept an installment_agreement nothing in the record indicates that the parties reached a final agreement as to the terms of any installment_payment agreement in particular ms lazar and ms ascher never 2specifically the liability at issue without regard to penalties interest and additions to tax cannot exceed dollar_figure and the agreement must provide for full payment within three years sec_6159 petitioners’ liability exceeds dollar_figure and the agreement called for payments to continue for well beyond three years agreed as to the amount of the initial payments there was never a full meeting of the minds and thus no agreement to enforce petitioners contend in the alternative that ms lazar abused her discretion by issuing the notice_of_determination without informing petitioners that she rejected a proposed installment_agreement of dollar_figure per month for the first to months and dollar_figure per month thereafter ms ascher stated that she called ms lazar shortly after the date meeting and said that petitioners were willing to pay dollar_figure per month for the first to months then dollar_figure per month thereafter ms ascher claimed that ms lazar said she would consider that offer ms ascher did not provide or make any contemporaneous written notes about this offer ms lazar explained that she does not recall the offer and her contemporaneous notes do not reflect any such offer while this court does not believe either witness testified falsely as to her memory the weight of the evidence supports respondent ms lazar’s notes show that she took a firm stance on the amount of the monthly payment early on in the collection_due_process_hearing her decision to close the case appears to be based in large part on petitioners’ continued attempts to negotiate her collection 3because we find that the parties did not reach an agreement we need not decide whether such an agreement is enforceable by this court alternative offer down from that firm stance an appeals officer is not obligated to negotiate indefinitely or wait any specific time before issuing a determination see 137_tc_123 clawson v commissioner tcmemo_2004_106 thus ms lazar did not abuse her discretion when she closed the case after petitioners failed to accept the proffered dollar_figure per month installment_agreement petitioners further contend that the court should remand the case to appeals for further negotiations the gist of this argument is that the parties were so close to agreement that remand would result in settlement petitioners argue that we need not find an abuse_of_discretion to remand to appeals remand may be appropriate even where the commissioner did not abuse his discretion if the taxpayer was not afforded a proper hearing and the new hearing is necessary or will be productive 130_tc_79 n finally remand may in some limited circumstances be appropriate where it would be helpful because of a material_change in a taxpayer’s factual circumstances churchill v commissioner tcmemo_2011_182 here the record reveals that the hearing provided to petitioners was proper and petitioners have not provided any information documenting a change in factual circumstances for which remand would be helpful to remand the case under these circumstances would be tantamount to pressuring respondent and actively taking petitioners’ side in the negotiations a role we should not as a court and neutral arbitrator undertake ms lazar considered and rejected petitioners’ request for an offer-in- compromise the parties never finalized an installment_agreement ms lazar determined that petitioners could fully pay the tax_liability she determined that the levy appropriately balanced the need for efficient collection with petitioners’ concern that collection be no more intrusive than necessary her determination was not arbitrary capricious or without sound basis in fact or law therefore ms lazar did not abuse her discretion in sustaining the levy action ii abatement of additions to tax sec_6330 provides that a taxpayer may raise at the appeals hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the liability a taxpayer’s underlying tax_liability includes additions to tax see 115_tc_329 petitioners did not have a previous opportunity to contest the additions to tax and raised the issue of their liability for the sec_6651 and sec_6654 additions to tax before the levy hearing we therefore review de novo respondent’s determination that petitioners are liable for these additions to tax see sego v commissioner t c pincite goza v commissioner t c pincite respondent bears the burden of production with respect to the additions to tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax see higbee v commissioner t c pincite the burden of establishing that the deficiency was due to reasonable_cause rather than willful neglect remains with petitioners see id pincite 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on the taxpayer’s federal_income_tax return unless the failure is due to reasonable_cause and not due to willful neglect respondent produced transcript records form_4340 certificate of assessments payments and other specified matters establishing that petitioners did not pay the full amount of tax shown due on their tax_return thus respondent has met his burden of production and petitioners bear the burden of proving reasonable_cause rather than willful neglect see sec_6651 higbee v commissioner t c pincite reasonable_cause requires a satisfactory showing that the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs petitioners argue that they have reasonable_cause on account of undue_hardship caused by their financial legal and health-related problems the regulations define undue_hardship as more than an inconvenience to the taxpayer sec_1_6161-1 income_tax regs see also sec_301 c proced admin regs giving the term undue_hardship the same meaning as under sec_1_6161-1 income_tax regs rather undue_hardship exists if substantial financial loss will result to the taxpayer for making payment on the due_date sec_1_6161-1 income_tax regs see also hardin v commissioner tcmemo_2012_162 petitioners did not show that they would have suffered a substantial financial loss if they had paid the tax_liability when due specifically petitioners did not show that their legal or health problems would have created an undue_hardship had the tax been paid on the date it was due petitioners have not carried their burden_of_proof with respect to reasonable_cause and lack of willful neglect therefore petitioners are liable for the section a addition_to_tax and respondent did not err in declining to abate that assessment b sec_6654 addition_to_tax sec_6654 imposes a mandatory addition_to_tax in the case of any underpayment of estimated_tax by individual taxpayers sec_6654 requires the payment of four installments of a taxpayer’s estimated_tax liability for each taxable_year except in instances of annualized income each of the required installments of estimated_tax is equal to of the required_annual_payment sec_6654 for individual taxpayers filing a joint tax_return whose adjusted_gross_income for the taxable_year is dollar_figure or less a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 and c the underpayment addition rate is determined pursuant to sec_6621 and is applied to the amount of the estimated_tax underpayment for the period_of_underpayment sec_6654 and b to meet his burden of production respondent at a minimum must produce evidence necessary to enable the court to conclude that petitioners had a required_annual_payment for the taxable_year see sec_7491 sec_6654 127_tc_200 aff’d 521_f3d_1289 10th cir respondent introduced no evidence that petitioners did not file a federal_income_tax return for or had a tax_liability for the tax_year without knowing that petitioners did not file a income_tax return or knowing petitioners’ income_tax for the taxable_year we cannot do the comparison required by sec_6654 and cannot calculate petitioners’ estimated annual payment for their taxable_year if any see wilson v commissioner tcmemo_2012_229 at thus respondent has not met his burden of producing evidence that petitioners had a required_annual_payment under sec_6654 therefore petitioners are not liable for the addition_to_tax under sec_6654 and we will direct respondent to abate that assessment 4the parties submitted a stipulated exhibit form_656 offer_in_compromise in which petitioners stated that they sought to compromise tax_liabilities for the and taxable years this exhibit suggests that petitioners had a tax_liability for the year but sheds no light on whether it was an income_tax_liability in any event this cursory statement is insufficient for us to determine the tax_shown_on_the_return for the taxable_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing an appropriate decision will be entered
